

	

		II

		109th CONGRESS

		1st Session

		S. 294

		IN THE SENATE OF THE UNITED STATES

		

			February 3, 2005

			Mr. Burns (for himself,

			 Mr. Nelson of Nebraska,

			 Mr. Thune, Mr.

			 Thomas, Mr. Hagel,

			 Mr. Roberts, and

			 Mr. Baucus) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Agriculture, Nutrition, and

			 Forestry

		

		A BILL

		To strengthen the restrictions of the importation from

		  BSE minimal-risk regions of meat, meat byproducts, and meat food products from

		  bovines.

	

	

		1.Restrictions on importation

			 from BSE minimal-risk regions of meat and eligible products from

			 ruminants

			(a)In

			 generalSubject to subsection (b), paragraph (a) of section 94.19

			 of title 9, Code of Federal Regulations, as amended by the final rule issued by

			 the Secretary of Agriculture on January 4, 2005 (70 Fed. Reg. 551) (and any

			 successor regulations), shall apply only to meat, meat byproducts, and meat

			 food products derived from a bovine that is slaughtered at less than 30 months

			 of age.

			(b)Expanded

			 coverageIf the Secretary, in

			 consultation with appropriate officials in the minimal risk region described in

			 section 94.18(a)(3) of such title 9, makes a determination that the region is

			 in full compliance with a ruminant feed ban and other safeguards related to

			 bovine spongiform encephalopathy, the Secretary—

				(1)shall submit to the Committee on

			 Agriculture of the House of Representatives and the Committee on Agriculture,

			 Nutrition, and Forestry of the Senate a report on the determination; and

				(2)may promulgate regulations to allow

			 paragraph 9(a) of section 94.19 of such title 9 to apply to meat, meat

			 byproducts, and meat food products derived from a class of bovines in the

			 region that is determined by the Secretary by the regulations.

				

